Exhibit 10.1

 



EXECUTIVE SEVERANCE AGREEMENT

 

THIS EXECUTIVE SEVERANCE AGREEMENT (this “Agreement”) dated as of the 9th day of
June, 2016 (the “Effective Date”) is made by and between Escalade, Incorporated,
an Indiana corporation (the “Company”), and David L. Fetherman (the
“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and the Executive wish to enter into this Agreement to set
forth the rights and obligations of each of them with respect to any termination
of the Executive’s employment with the Company.

 

WHEREAS, the Board of Directors of the Company (the “Board”) further believes
that it is in the best interest of the Company and its shareholders to assure
that the Company will have the continued dedication of the Executive, and to
encourage the Executive’s full attention and dedication to the Company;

 

WHEREAS, in order to accomplish the foregoing objectives, the Company and the
Executive desire to enter into this Agreement which, among other things,
provides for the payment of compensation and benefits payable to the Executive
if the Executive’s employment

terminates in certain circumstances.

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1.            Definitions. As used herein, capitalized terms shall have the
meanings set forth in the body of this Agreement or in Appendix I.

 

2.            Employment at Will. Notwithstanding anything herein to the
contrary, and subject to the provisions of any other agreement between the
Executive and the Company, the Executive shall remain an employee at will and
nothing herein shall confer upon the Executive any right to continued employment
and nothing herein shall affect the right of the Company to terminate the
Executive for any reason not prohibited by law; provided, however, that any such
removal shall be without prejudice to any rights the Executive may have to
receive payments and benefits pursuant to this Agreement.

 



 1 

 

 

3.            Term of Agreement. This Agreement will begin on the date hereof
and will continue in effect through December 31, 2017, unless extended as
provided in this Section 3. On December 31, 2017 or the anniversary date of any
term thereafter (a “Renewal Date”), this Agreement will expire unless the
Company, upon approval of the Board, provides written notice to the Executive
not later than six months prior to such expiration that it has elected to extend
this Agreement for an additional one-year period (e.g. if notice to extend is
given on or before June 30, 2017, then this Agreement will be extended through
December 31, 2018; if no notice is given, then this Agreement will terminate as
of 11:59 p.m. on December 31, 2017). Notwithstanding anything contained herein
to the contrary, in the event that the Company chooses not to extend this
Agreement and the Executive’s employment with the Company is terminated by the
Company without Cause or by the Executive for Good Reason on or prior to June 30
of the calendar year following the end of the term of the Agreement as provided
in this Section 3, then the Executive shall be entitled to receive payments as
set forth in Section 4(c) below. Notwithstanding the foregoing, (a) if a Change
in Control of the Company occurs during the term of this Agreement, then the
term of this Agreement will be extended for 12 months beyond the end of the
month in which any such Change in Control occurs, or (b) if the Executive’s
employment with the Company is terminated at any time prior to a Change in
Control of the Company but after the commencement of discussions with a third
party relating to such a possible Change in Control which Change of Control is
consummated with that third party within 12 months after the date of the
Executive’s termination of employment with the Company, then (i) the term of
this Agreement will be deemed to have continued in full force and effect through
the end of the month in which such Change in Control occurred, and (ii) the
Executive shall be entitled to compensation under this Agreement as provided
herein as if this Agreement and Executive’s employment with the Company had
terminated as of such month-end, provided, however, that any Severance Benefits
previously paid to the Executive shall be credited towards any additional
amounts due to the Executive upon such a Change of Control.

 

4.            Compensation Payable on Termination. In connection with a
termination of the Executive’s employment with the Company, the Executive shall
be entitled to receive the following compensation as applicable (the “Severance
Benefits”):

 

(a)Upon Death or Disability. In the event of termination of the Executive’s
employment with the Company due to the Executive’s death or permanent
disability, the Company shall continue to pay the Executive, his estate,
surviving spouse or other representative his Base Salary and continue his
Employee Benefits through the Executive’s last day of employment. At the end of
the Company’s fiscal year in which such death or disability occurs, the Company
will determine if Incentives have been met and the incentive compensation amount
payable if the Executive had served the full year. The Company shall pay the
Executive, his estate, surviving spouse or other representative the
proportionate amount of such incentive compensation on the same date the Company
first makes incentive payments to other employees receiving similar Incentives.

 

(b)Upon Cause or Voluntary Termination. In the event of termination of the
Executive’s employment by the Company for Cause or by the Executive other than
for Good Reason, the Executive shall not be entitled to any additional
compensation, Incentives or Employee Benefits other than compensation or
Employee Benefits already paid or received through the date of termination.
Notwithstanding anything in the preceding sentence to the contrary, the Company
shall pay the Executive his Base Salary and continue his Employee Benefits
through the Executive’s last day of employment.

 



 2 

 

 

(c)Without Cause or Upon Good Reason. In the event of termination of the
Executive’s employment by the Company without Cause or by the Executive for Good
Reason, the Company shall continue to pay the Executive his Base Salary and
continue his Employee Benefits through the Executive’s last day of employment.
At the end of the Company’s fiscal year in which such termination occurs, the
Company will determine if Incentives have been met and the incentive
compensation amount payable if the Executive had served the full year. The
Company shall pay the Executive the proportionate amount of such incentive
compensation on the same date the Company first makes incentive payments to
other employees receiving similar Incentives. In addition, the Executive shall
also receive payments equal to one year Base Salary (for the period commencing
on the day following such termination and ending on the first anniversary of
such termination), payable in accordance with the regular payroll practices of
the Company as applicable to the Executive immediately prior to termination.

 

(d)Long-Term Incentive Compensation. All equity incentive awards granted to the
Executive and outstanding at the time that the Executive’s employment with the
Company is terminated shall be treated in the manner set forth in the applicable
Incentive Compensation Plan of the Company, provided, however, that all such
equity incentive awards held by the Executive that have not vested prior to a
termination of employment pursuant to clause (c) above but would vest if
employment continued for an additional 12 months, shall be deemed to have vested
in full immediately prior to such termination and shall be exercisable for a
period of 90 days thereafter unless otherwise agreed in writing by the Board. In
determining whether any unvested equity incentive awards would have vested in
the 12 months following termination, any conditions other than continued
employment must have been satisfied as of the date of termination of employment
in order to be eligible for accelerated vesting. All equity incentive awards
that have not vested as of Executive’s termination of employment and that are
not accelerated in accordance with this Section 4(d) shall be forfeited.

 

(e)Health Insurance. Following any termination of the Executive’s employment,
the Executive and his family members who are then covered by the Company’s
medical plan shall be entitled to the continuation of such health care benefits
under the provisions of the Consolidated Omnibus Budget Reconciliation Act or
any substantially equivalent successor law (“COBRA”), subject to meeting ongoing
eligibility requirements. If termination of the Executive’s employment is
subject to clauses (a) or (c) above, then the Company will pay the applicable
COBRA premiums on his behalf (for the Executive and his family members who were
covered as of the date of termination) for 12 months following such termination
and the Executive shall be responsible for all COBRA premiums thereafter. If
termination of the Executive’s employment was for any reason other than as
covered by clauses (a) or (c) above, then the Executive shall be responsible for
all COBRA premiums.

 

(f)Personal Property. Promptly following the Executive’s termination of
employment with the Company, the Executive may remove all of his personal items,
including office furnishings, from the Company’s offices. Upon the Company’s
request, the Executive shall provide reasonably satisfactory evidence of
ownership of any or all such items to the Company.

 



 3 

 

 

5.Condition Precedent to Payment of Severance Benefits; Clawback Rights.

 

(a)The Company’s payments of the Severance Benefits contemplated by Section
4(c), (d) and (e) will be conditioned on the Executive’s signing and not
revoking a general waiver and release of claims, and an agreement not to compete
against the interests of the Company or to solicit employees or customers and
not disparage the Company nor disclose trade secrets or confidential information
for a period of time extending from the termination of the Executive’s
employment with the Company until 12 months following the Executive’s
termination of employment in substantially the form attached hereto as Exhibit
A. If Executive does not comply with the provisions of this Section 5, the
Company shall have no obligation to pay the Severance Benefits contemplated by
Section 4(c), (d) and (e); it being acknowledged and agreed by the Executive
that the Company has advised the Executive to consult with an attorney before
executing this Agreement, that the Executive understands the terms and
conditions of this Agreement and of the attached form of waiver and release
agreement, that the Executive understands that his failure or refusal to deliver
such a signed waiver and release agreement for any reason will result in his not
receiving the Severance Benefits otherwise due to him under this Agreement, and
that the Executive is entering into this Agreement of his own free will and not
as the result of any coercion, duress, or other similar action taken by the
Company or any other person or entity. The Company agrees that the Company’s
refusal or other failure to sign a waiver and release agreement in the form of
Exhibit A shall not excuse the Company from making the payments contemplated by
this Section 5(a).

 

(b)Executive agrees that nothing in this Agreement nor the waiver and release
agreement when executed shall relieve Executive of his obligations under, nor
the Company of its legal requirement to continue to enforce, the Company’s
Policy for Recovery of Incentive Compensation as then in effect at the time of
the Executive’s termination of employment. Accordingly, notwithstanding anything
in this Agreement or in the waiver and release agreement when executed, the
Executive acknowledges and agrees that the Company shall be entitled to recover
from the Executive incentive based compensation paid to Executive, whether as
part of the Severance Benefits or as may have been paid to Executive prior to
termination of employment, and whether or not the Company’s Policy for Recovery
of Incentive Compensation is still in effect, in the event of a Required
Restatement of Financial Statements or upon a determination by the Company’s
Compensation Committee of its Board of Directors that the Executive engaged in
Misconduct while employed by the Company. In the event of such a Required
Restatement of Financial Statements or the Executive’s Misconduct, the Company
shall be entitled to recover from the Executive, and the Executive shall pay to
the Company, any and all excess incentive based compensation paid to the
Executive within the three years prior to the date the Company concludes that a
Required Restatement of Financial Statements is required, or any and all
incentive based compensation paid to the Executive within the three years prior
to the date of the Misconduct, whichever is applicable.



  



 4 

 

 

6.             IRC Section 409A. It is the parties’ intention that the various
applicable provisions of this Agreement are either exempt from Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) or satisfy the
requirements of Section 409A of the Code. The parties agree that this Agreement
shall be interpreted accordingly, including without limitation the following
provisions:

 

(a)If at the time of the Executive’s termination of employment with the Company,
the Executive is a "specified employee" within the meaning of Section 409A of
the Code and the final regulations and any other guidance promulgated
thereunder, no Severance Benefit that may be considered deferred compensation
under Section 409A of the Code and that is payable on account of the Executive’s
Separation from Service may be paid prior to the earlier of: (i) the expiration
of the six-month period measured from the date of the Executive’s separation of
service under Section 409A of the Code, or (ii) the Executive’s death.
Notwithstanding the foregoing, any portion of the Severance Benefits that would
otherwise be payable during the six-month period from the date of the
Executive’s separation of service, but that is not treated as a payment of
deferred compensation under Section 409A of the Code either due to (i) the
application of the short-term deferral rule or (ii) because such Severance
Benefits are separation pay due to involuntary separation from service that
satisfies the amount and duration limits of Section 409A of the Code, may be
paid in the six-month period from the Executive’s separation of service.

 

(b)Any portion of the Severance Benefits that would otherwise be payable during
the six-month period from the date of the Executive’s separation from service,
but that cannot be paid at that time under the preceding paragraph shall accrue
and become payable on the date that is six months and one day following the date
of the Executive’s separation from service. All subsequent Severance Benefits,
if any, will be payable in accordance with the applicable payment schedule. For
these purposes, each Severance Benefit payment is hereby designated as a
separate payment and will not collectively be treated as a single payment. This
provision is intended to comply with the requirements of Section 409A of the
Code so that none of the Severance Benefits to be provided hereunder will be
subject to the additional tax imposed under Section 409A of the Code, and any
ambiguities herein will be interpreted to so comply. The Company and the
Executive agree to work together in good faith to take such reasonable actions
which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to the Executive
under Section 409A of the Code.

 



 5 

 

 

7.             Effect of Certain Payments. Notwithstanding anything herein to
the contrary, if any payment or right accruing to the Executive hereunder
(without the application of this Section 7), either alone or together with other
payments or rights accruing to the Executive from the Company would constitute a
“parachute payment” (as defined in Section 280G of the Code), and regulations
thereunder), such payment or right shall be reduced to the largest amount that
will result in no portion of the amount payable or right accruing hereunder
being subject to an excise tax under Section 4999 of the Code, unless the
Executive would be in a better after-tax economic position if no such reduction
were to occur. The determination of the amount of any potential reduction in the
rights or payments shall be made in good faith by the Company. The Executive
shall cooperate in good faith with the Company in making such determination and
providing the necessary information for this purpose.

 

8.             Withholding of Taxes. The Company will withhold from any amounts
payable under this Agreement all federal, state, city or other taxes as required
by law.

 

9.             Resolution of Differences Over Breaches of Agreement. Except as
otherwise provided herein, in the event of any controversy, dispute or claim
arising out of, or relating to this Agreement, or the breach thereof, or arising
out of any other matter relating to the termination of Executive’s employment
with the Company, the parties may seek recourse only for temporary or
preliminary injunctive relief to the courts having jurisdiction thereof and if
any relief other than injunctive relief is sought, the Company and the Executive
agree that such underlying controversy, dispute or claim shall be settled by
arbitration conducted in Evansville, Indiana in accordance with this Section 9
and the Commercial Arbitration Rules of the American Arbitration Association
(“AAA”). The matter shall be heard and decided, and awards rendered by a single
arbitrator mutually acceptable to the Company and the Executive, provided, that
if they cannot agree on an arbitrator, the AAA shall select the arbitrator. The
award rendered by the arbitrator shall be final and binding as between the
parties hereto and their heirs, executors, administrators, successors and
assigns, and judgment on the award may be entered by any court having
jurisdiction thereof. The Company and the Executive will each bear their own
costs for legal representation in any arbitration, except that the arbitrator
will have the authority to award all remedies provided by applicable law,
including recovery of attorney fees when so provided by applicable law. The
Company will pay all arbitrators’ fees and other administrative fees in
connection with any arbitration hereunder; provided, however, that the
arbitrator may require all or a portion of such fees and expenses to be paid by
the Executive in the event the arbitrator determines that the Executive’s
position in the arbitration proceeding was without merit (which for purposes of
this Agreement shall mean a position that is made for an improper purpose or
that contains frivolous arguments or arguments that have no evidentiary
support).

 

10.             Damages. The Company hereby acknowledges that it will be
difficult and may be impossible for the Executive to find reasonably comparable
employment, or to measure the amount of damages which the Executive may suffer
as a result of termination of employment hereunder. Accordingly, the payment of
the Severance Benefits by the Company to the Executive in accordance with the
terms of this Agreement is hereby acknowledged by the Company to be reasonable
and will be liquidated damages, and the Executive will not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise, nor will any profits, income, earnings, or other
benefits from any source whatsoever create any mitigation, offset, reduction, or
any other obligation on the part of the Executive hereunder or otherwise. The
Company shall not be entitled to set off or counterclaim against amounts payable
hereunder with respect to any claim, debt, or obligation of the Executive.

 



 6 

 

 

11.             Enforcement Costs; Interest. The Company is aware that, upon the
occurrence of a Change in Control of the Company, the Board or a stockholder of
the Company may then cause or attempt to cause the Company to refuse to comply
with its obligations under this Agreement, or may cause or attempt to cause the
Company to institute, or may institute, litigation, arbitration, or other legal
action seeking to have this Agreement declared unenforceable, or may take, or
attempt to take, other action to deny the Executive the benefits intended under
this Agreement. In these circumstances, the purpose of this Agreement could be
frustrated. It is the intent of the Company that the Executive not be required
to incur the expenses associated with the enforcement of the Executive’s rights
under this Agreement by litigation, arbitration, or other legal action nor be
bound to negotiate any settlement of the Executive’s rights hereunder under
threat of incurring such expenses because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the Executive
under this Agreement. Accordingly, if following a Change in Control it should
appear to the Executive that the Company has failed to comply with any of its
obligations under this Agreement, or in the event that the Company or any other
person takes any action to declare this Agreement void or unenforceable, or
institute any litigation or other legal action designed to deny, diminish, or to
recover from the Executive, the benefits intended to be provided to the
Executive hereunder, the Company irrevocably authorizes the Executive from time
to time to retain counsel (legal and accounting) of the Executive’s choice at
the expense of the Company as provided in this Section 11 to represent the
Executive in connection with the initiation or defense of any litigation or
other legal action, whether by or against the Company or any director, officer,
stockholder, or other person affiliated with the Company. The reasonable fees
and expenses of counsel selected from time to time by the Executive as provided
in this Section shall be paid or reimbursed to the Executive by the Company on a
regular, periodic basis upon presentation by the Executive of a statement or
statements prepared by such counsel in accordance with its customary practices.
In all events, such amounts shall be paid within thirty days following the
Executive’s delivery to the Company of such counsel’s invoice(s) for services
rendered. In any action involving this Agreement, the Executive shall be
entitled to prejudgment interest on any amounts found to be due him from the
date such amounts would have been payable to the Executive pursuant to this
Agreement at an annual rate of interest equal to the prime commercial rate in
effect at JPMorgan Chase Bank, N.A., or its successor from time to time during
the prejudgment period plus two percent.

 

12.             Arrangements Not Exclusive. The specific benefit arrangements
referred to in this Agreement are not intended to exclude the Executive from
participation in or from other benefits available to executive personnel
generally or to preclude the Executive’s right to other compensation or benefits
as may be authorized by the Board at any time. The provisions of this Agreement
and any payments provided for hereunder shall not reduce any Incentives to which
the Executive then may be entitled or any other amounts otherwise payable, or in
any way diminish the Executive’s existing rights, or rights which would accrue
solely as the result of the passage of time under any compensation plan, benefit
plan, incentive plan, stock option plan, employment agreement, or other
contract, plan, or arrangement except as may be specified in such contract,
plan, or arrangement.

 



 7 

 

 

13.             Waiver. The waiver by a party hereto of any breach by the other
party hereto of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach by a party hereto.

 

14.             Assignment. This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of the Company. The Company shall be
obligated to require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the Company’s
business or assets, by a written agreement in form and substance satisfactory to
the Executive, to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no succession had taken place. This Agreement shall inure to the extent
provided hereunder to the benefit of and be enforceable by the Executive or his
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. The Executive may not delegate any of his
duties, responsibilities, obligations or positions hereunder to any person and
any such purported delegation by him shall be void and of no force and effect
with respect to matters relating to his employment and termination of
employment. Without limiting the foregoing, the Executive’s rights to receive
payments and benefits hereunder shall not be assignable or transferable, other
than a transfer by the Executive’s will or by the laws of descent and
distribution.

 

15.             Notices. Any notices required or permitted to be given under
this Agreement shall be sufficient if in writing, and if personally delivered or
when sent by first class certified or registered mail, postage prepaid, return
receipt requested; in the case of the Executive, to his residence address as set
forth in the books and records of the Company, and in the case of the Company,
to the address of its principal place of business, to such person or at such
other address with respect to each party as such party shall notify the other in
writing.

 

16.             Waiver of Notice of Special Board Meetings. The Executive hereby
waives notice of the calling of any special meeting of the Board at which the
primary item of the meeting agenda is to consider the renewal or non-renewal of
this Agreement and/or the ongoing employment of the Executive. The Executive
agrees that he may not, and will not, challenge the validity of any such Board
action on the basis of his not receiving notice of or his non-participation in
any such meeting.

 

17.             Entire Agreement. This Agreement contains the entire agreement
of the parties concerning the matters set forth herein and all promises,
representations, understandings, arrangements and prior agreements regarding the
subject matter hereof are merged herein and superseded hereby. The provisions of
this Agreement may not be amended, modified, repealed, waived, extended or
discharged except by an agreement in writing signed by the party against whom
enforcement of any amendment, modification, repeal, waiver, extension or
discharge is sought. No person acting other than pursuant to a resolution of the
Board of Directors shall have authority on behalf of the Company to agree to
amend, modify, repeal, waive, extend or discharge any provision of this
Agreement or anything in reference thereto or to exercise any of the Company’s
rights to terminate this Agreement.

 



 8 

 

 

18.           Construction of Agreement.

 

(a)Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Indiana without regard to its conflict of law provisions.

 

(b)Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions shall not in any way be
affected or unpaired thereby.

 

(c)Headings. The descriptive headings of the several paragraphs of this
Agreement are inserted for convenience of reference only and shall not
constitute a part of this Agreement.

 

19.          Counterparts. This Agreement may be signed in counterparts and each
of such counterpart shall constitute an original document and such counterparts,
taken together, shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 



“EXECUTIVE”   “COMPANY”           ESCALADE, INCORPORATED             /s/ DAVID
L. FETHERMAN   By: /s/ EDWARD E. WILLIAMS David L. Fetherman   Name: Edward E.
Williams     Title:   Compensation Committee Chairman and Director



 

 



 9 

 

 

APPENDIX I

 

Definitions

 

“Base Salary” shall mean the Executive’s annual base salary as in effect on the
applicable dates, which base salary may be adjusted by the Board from time to
time. Base Salary shall be deemed to accrue from day to day such that in the
event of any termination of the Executive’s employment, payment shall be made to
him pro rata on a time basis up to the date of such termination.

 

“Cause” shall mean any termination of the Executive’s employment by the Company
due to: (i) the Executive’s commission of a fraud with respect to the Company or
its Subsidiaries; (ii) the Executive’s indictment for the commission of a
felony; (iii) the Executive’s willful or intentional disregard of the express
instructions of the Company’s Board of Directors, which disregard continues for
not less than 15 days following the Executive’s receipt of written notice of
such disregard; (iv) the Executive’s willful or intentional misconduct or gross
negligence resulting in material harm to the Company or its Subsidiaries; (v)
the Executive’s violation of any policy or procedure of the Company resulting in
material harm to the Company or its Subsidiaries; or (vi) the Executive’s
willful or intentional failure (other than as a result of absence due to illness
or injury or permitted leave) to perform the Executive’s duties or
responsibilities as the Chief Executive Officer and President of the Company,
which failure continues for not less than 15 days following the Executive’s
receipt of written notice of such failure.

 

“Change in Control” shall be as defined in the Company’s 2007 Incentive Plan,
which means the occurrence of any one of the following events:

 

(i) During any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

 

(ii) Any “person” (as such term is defined in the Exchange Act and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions:  (a) by
the Company or any subsidiary, (b) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any subsidiary, (c) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (d) pursuant to a Non-Qualifying Transaction, as defined in
paragraph (iii), or (v) by any person of Voting Securities from the Company, if
a majority of the Incumbent Board approves in advance the acquisition of
beneficial ownership of 40% or more of Company Voting Securities by such person;

 



 10 

 

 

(iii) The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(a) more than 60% of the total voting power of (A) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (B) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (b) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 40%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (c) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (a), (b) and (c) above shall be deemed to be a “Non-Qualifying
Transaction”);

 

(iv) The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of a sale of all or substantially
all of the Company’s assets; or

 

(v) The occurrence of any other event that the Board determines by a duly
approved resolution constitutes a Change in Control.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 40% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

 



 11 

 

 

“Employee Benefits” shall mean the Company’s retirement, insurance and other
fringe benefit programs in which the Executive may participate in from time to
time, if any, in accordance with the terms and conditions of such benefit
programs and subject to the eligibility requirements of the applicable plan.

 

“Good Reason” shall mean the Executive’s resignation of employment with the
Company following (unless otherwise consented to in writing by the Executive):
(i) the Company’s requiring the Executive to relocate anywhere in excess of 50
miles from the Company’s corporate offices in Evansville, Indiana; (ii) the
Company requiring the Executive to perform duties or responsibilities which are
inconsistent with the positions of the Chief Executive Officer or President of
the Company; (iii) removing the Executive from the position of Chief Executive
Officer of the Company; (iv) any material breach of the terms of this Agreement
by the Company; or (v) the Board requests the Executive’s resignation in lieu of
a termination without Cause; provided, however, that except with respect to the
foregoing clause (v) for the Executive’s resignation to constitute Good Reason,
the Executive must give written notice to the Company of the event constituting
Good Reason within 90 days of the occurrence of the event, the Company must fail
to cure such event within 30 days thereafter, and the Executive must resign
within 30 days following the expiration of the Company’s 30 day cure period.

 

“Incentives” shall mean the Company’s bonus and incentive plans in which the
Executive may participate in from time to time, if any, in accordance with the
terms and conditions of such benefit programs and subject to the eligibility
requirements of the applicable plan.   

 

“Misconduct” shall mean (i) the conviction of the Executive of, or plea of nolo
contendere by the Executive to, a felony or misdemeanor involving moral
turpitude; (ii) the indictment of the Executive for a felony or misdemeanor
under the federal securities laws; (iii) the willful misconduct or gross
negligence by the Executive resulting in material harm to the Company or a
subsidiary of the Company; (iv) the willful breach by the Executive of his
duties or responsibilities resulting in material harm to the Company or a
subsidiary of the Company; or (v) fraud, embezzlement, theft or dishonesty by
the Executive against the Company or any subsidiary, or willful violation by the
Executive of a policy or procedure of the Company or any subsidiary, resulting
in any case in material harm to the Company or any subsidiary.

 

“Required Restatement of Financial Statements” shall mean any requirement that
the Company’s financial statements be restated due to material noncompliance
with any financial reporting requirements under the federal securities laws
(other than a restatement due to a change in accounting rules), which results in
any incentive-based compensation previously awarded or paid to the Executive to
be in excess of what would have been awarded or paid to the Executive based upon
the restated financial statements, if: (i) as a result of the restatement, a
performance measure which was a material factor in determining the
incentive-based compensation received by the Executive is restated; and (ii) in
the determination of the Compensation Committee of the Company’s Board of
Directors, a lower payment or award would have been made to the Covered Person
based upon the restated financial results.

 



 12 

 

 

EXHIBIT A

 

Form Of Waiver, Release, Non-Competition, Non-Solicitation and Non-Disclosure
Agreement

 

AGREEMENT

 

The following is an agreement (the “Agreement”) made and entered into on this
___ day of __________________, 20__ (the “Effective Date”) by and between David
L. Fetherman (“Executive”) and Escalade, Incorporated, an Indiana corporation
(“Escalade”) regarding Executive’s termination from all positions held by
Executive with Escalade and its various subsidiaries and affiliates. Escalade
and Executive are sometimes referred to collectively as the “parties” and
individually as a “party,” and the term “Company” shall mean Escalade and its
various subsidiaries and affiliates collectively.



Recitals:

 

A.     Executive is the Chief Executive Officer and President of Escalade, a
Director of Escalade, [and any other positions with Escalade] [and any positions
as an officer and/or director of various subsidiaries and affiliates of
Escalade]; and

 

B.     Executive’s employment with the Company [has terminated as of the
Effective Date] [will terminate as of ___________, 20__] (the “Employment End
Date”); and

 

C.     Executive and the Company are parties to that certain Executive Severance
Agreement dated as of __________, 2016 (the “Executive Agreement”), which
Executive Agreement represents the parties’ mutual agreement with respect to all
matters related to Executive’s termination of employment with the Company. All
capitalized terms used in this Agreement and not defined herein shall have the
meaning set forth in the Executive Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, the Company and Executive agree as follows:

 

1.     Termination. Executive hereby affirms his termination from his positions
as Chief Executive Officer and President of Escalade, as a Director of Escalade,
and from all other executive officer and director positions that he holds with
Escalade and any of Escalade’s subsidiaries and their affiliates, effective as
of the Employment End Date. Executive acknowledges and agrees as of the
Employment End Date he also retires as a trustee or other administrator of any
and all Company benefit plans, including without limitation the Company’s
retirement plan. Executive and the Company agree that Executive’s resignation as
a Director of Escalade is not related to any disagreement between them (other
than as may relate to the termination of the Executive’s employment with the
Company) that would require disclosure pursuant to Item 5.02(a) of Form 8-K or
any successor provision thereto.

 



 13 

 

 

2.     Compensation and Benefits. Provided that Executive fulfills his
obligations as set forth in this Agreement, the Company shall pay to Executive
the Severance Benefits payable to him in accordance with the applicable terms of
Section 4 of the Executive Agreement.

 

3.     Executive’s Obligations. In consideration of the payments and benefits
provided in Section 2 above, Executive will:

 

(a) fully cooperate and assist the Company with any litigation matters or
regulatory or agency proceedings for which his testimony or cooperation is
requested by Company following the Effective Date, provided that he is
reimbursed for any reasonable and necessary expenses incurred as a result of his
cooperation and assistance, and further provided that the Company and Executive
shall discuss in advance of Executive’s providing any such cooperation and
assistance the anticipated time commitment that would likely be required of
Executive with respect to any such matter and shall mutually determine whether
Executive should be compensated for his time and the amount of any such
compensation, it being understood and agreed that if the parties cannot reach
agreement as to any such compensation, then the Company shall not request, and
Executive shall not be required, to provide cooperation and assistance with
respect to such litigation or proceeding;

 

(b) sign all necessary resignations from the boards of directors and/or all
other officer, employee and trustee positions of the Company, but in any event
Executive shall be deemed to have resigned any such executive officer, director
and trustee positions as of the Employment End Date;

 

(c) through the Employment End Date, except as provided in clause (d) below,
continue to comply with the Company’s Insider Trading Policy, Code of Ethics and
all other Company policies and procedures applicable to employees of the Company
including, without limitation, no destruction of any documents belonging to or
relating to the Company or Executive’s employment with the Company, whether in
paper, electronic, digital or any other format, unless such destruction is
approved in advance and observed by an officer of the Company specifically
designated and authorized by Escalade’s Board of Directors;

 

(d) comply with the Company’s Policy for Recovery of Incentive Compensation
through the end of the look back period, which look back period shall be deemed
to commence on the Employment End Date and continue for three years thereafter;

 

(e) comply with all laws relating to the Company’s business and operations as
applicable to Executive and the Company; and

 

(f) comply with all covenants contained in the Executive Agreement and in this
Agreement, including without limitation Sections 4, 5 and 6 hereof.

 

4.    Mutual Nondisparagement.

 

(a) Executive’s Covenant. Beginning on the Effective Date, Executive shall not
make, participate in the making of, or encourage any other person to make, any
statements, written or oral, which criticize, disparage, or defame the
reputation of, or which embarrass the Company, its subsidiaries and their
affiliates or any of their respective present, former or future directors,
officers, executives, employees and/or shareholders.

 



 14 

 

 

(b)  Company’s Covenant. Beginning on the Effective Date, the Company shall not,
and shall instruct the members of Escalade’s Board of Directors and executive
officers not to, make, participate in the making of, or encourage any employees
or any other person to make, any statements, written or oral, which criticize,
disparage, or defame the reputation of, or which are intended to embarrass, the
Executive.

 

5.    Confidentiality. Executive understands and agrees that:

 

(a) Escalade is required to describe the material terms of this Agreement in a
Current Report on Form 8-K to be filed with the Securities and Exchange
Commission no later than four (4) business days after this Agreement is signed
by the Executive and Escalade, and that the Company will attach this Agreement
in its entirety as an Exhibit to such public filing;

 

(b) Executive has been through the Employment End Date in the course of
employment with the Company entrusted with or obtained access to information
proprietary to the Company with respect to the following (all of which
information is referred to hereinafter collectively as the "Information"): the
organization and management of the Company; the names, addresses, buying habits,
and other special information regarding past, present and potential customers,
employees and suppliers of the Company; customer and supplier contracts and
transactions or price lists of the Company and their suppliers; products,
services, programs and processes sold, licensed or developed by the Company;
technical data, plans and specifications, present and/or future development
projects of the Company; financial and/or marketing data respecting the conduct
of the present or future phases of business of the Company; computer programs,
systems and/or software; ideas, inventions, trademarks, trade secrets, business
information, know-how, processes, improvements, designs, redesigns, discoveries
and developments of the Company; and other information considered confidential
by any of the Company or its customers or suppliers. At all times through the
Employment End Date and thereafter, Executive agrees to retain the Information
in absolute confidence and not to disclose the Information to any person or
organization except as required in the performance of Executive's duties for the
Company as provided in this Agreement, without the express written consent of
the Company; provided that Executive’s obligation of confidentiality shall not
extend to any Information which becomes generally available to the public other
than as a result of disclosure by Executive;

 

(c) Executive and the Company agree that effective no later than __ days
following {length of time will depend upon information that Executive may have
at the time of termination} the Employment End Date, Executive will no longer be
privy to material, non-public information regarding the Company. Accordingly,
the Company agrees that Executive shall not be subject to the Company’s Insider
Trading Policy thereafter, provided, however, that if and to the extent that
Executive may from time to time acquire knowledge of material, non-public
information regarding the Company, Executive acknowledges and agrees that he may
not trade based upon such information and must comply with all applicable laws
prohibiting insider trading. The Company further agrees that it will not
intentionally provide material, non-public information to Executive following
the Employment End Date except in connection with such events, actions or
circumstances that would require stockholder approval and the Company has made a
good faith determination that it is necessary and appropriate to disclose such
information to Executive given his then current ownership of Escalade common
stock, and that the Company will use its reasonable best efforts to prevent any
inadvertent disclosures of material, non-public information to Executive;

 



 15 

 

 

(d) Notwithstanding the foregoing, in the event that the Executive is requested
or required by law, regulatory authority or other applicable judicial or
governmental order to disclose any Information, the Executive will provide the
Company with prompt notice of any such request or requirement (if legally
permissible) so that the Company may seek a protective order or other
appropriate remedy and/or waive compliance with the terms of this Agreement with
respect to non-disclosure of such Information. In the event that such protective
order or other remedy is not obtained, or that the Company waives compliance
with the terms hereof as set forth above, the Executive may disclose only that
portion of the Information which is legally required; and

 

(e) On or promptly following the Employment End Date, Executive will return all
Company issued electronic devices (including without limitation, laptops, smart
phone, tablets, and similar devices) and Company information to the Company,
will no longer access any Escalade data processing or information systems, and
will allow the Company to inspect any and all electronic devices, whether owned
by the Company or Executive, to delete any and all Company data and access to
Company systems from such devices.

 

6.     Covenant Not to Compete, No Interference; No Solicitation. At all times
through the twelfth month following the Employment End Date (or if this period
is unenforceable by law, then for such shorter period as shall be enforceable):

 

(a) Executive will not engage in any business offering products or services
related to the current business of the Company, whether as a principal, partner,
joint venture, agent, employee, salesman, consultant, director or officer, where
such business or business activity is in competition with the Company in any
geographic market where the Company does business; provided, however, that
Executive shall not be prohibited from performing services for a subsidiary or
division of a competitive business, as long as (i) such subsidiary or division
is not in competition with the Company, (ii) the revenues of the competitive
business relating to its products and services that are in competition with the
Company constitute five percent (5%) or less of its total revenues, and (iii)
the Executive abides by all other provisions of this Agreement including without
limitation Sections 4, 5, 6(b) and 6(c);

 

(b) Executive will not interfere with or adversely affect, either directly or
indirectly, the Company’s relationships with any person, firm, association,
corporation or other entity which is known by Executive to be, or is included on
any listing to which Executive had access during the course of his employment as
a customer, client, supplier, consultant or employee of the Company, and
Executive will not divert or change, or attempt to divert or change, any such
relationship to the detriment of the Company or to the benefit of any other
person, firm, association, corporation or other entity; and

 



 16 

 

 

(c) Executive will not induce, seek to induce or participate directly or
indirectly with any third party in seeking to induce, any other employee of the
Company to terminate his or her employment relationship with the Company,
provided, however, that this restriction shall not prohibit Executive from
hiring any employee who seeks employment from Executive or any third party with
whom Executive may be employed or affiliated with in the future on an
unsolicited basis as long as such employment is not in competition with any
business or operations of the Company.

 

Executive acknowledges and agrees that the covenants, restrictions, agreements,
and obligations set forth herein are founded upon valuable consideration, and,
with respect to the covenants, restrictions, agreements, and obligations set
forth in this Section 6 are reasonable in duration and geographic scope. The
time period and geographical area set forth in this Section 6 are each divisible
and separable, and, in the event that the covenants not to compete and/or not to
divert business or employees contained therein are judicially held invalid or
unenforceable as to such time period and/or geographical area, they will be
valid and enforceable in such geographical area(s) and for such time period(s)
which the court determines to be reasonable and enforceable. Executive agrees
that in the event that any court of competent jurisdiction determines that the
above covenants are invalid or unenforceable to join with the Company in
requesting such court to construe the applicable provision by limiting or
reducing it so as to be enforceable to the extent compatible with the then
applicable law. Furthermore, it is agreed that any period of restriction or
covenant hereinabove stated shall not include any period of violation or period
of time required for litigation or arbitration to enforce such restrictions or
covenants.

 

7.    Tax Liability; Tax Withholding. Executive acknowledges and agrees that he
is responsible for the payment of all taxes relating to the consideration to be
provided to him as contemplated by this Agreement, including the payment of any
taxes relating to his exercise of stock options and his receipt of any stock,
cash or other consideration relating to any other equity incentive awards he may
have received from the Company. Notwithstanding any other provision of this
Agreement, the Company will withhold from any amounts payable under this
Agreement, or any other benefits received pursuant hereto, such federal, state
and/or local taxes as shall be required to be withheld under any applicable law
or regulation.

 

8.     No Mitigation; No Offset. In no event shall Executive be obligated to
seek other employment or to take any other action that would mitigate the
amounts payable to Executive under this Agreement. In the event that Executive
would obtain subsequent employment, the Company may not offset any compensation
or other amounts earned by Executive from such subsequent employment or
engagement of his services against the Executive’s entitlements under this
Agreement. Moreover, subject to Executive’s compliance with the covenants set
forth in Sections 4, 5 and 6 of this Agreement, Executive shall be free to
pursue any unsolicited, non-competitive opportunities for employment or services
as may arise from the Company’s customers, vendors, employees and affiliates.

 



 17 

 

 

9.    Section 16 Reports. Executive and the Company agree that notwithstanding
Executive’s termination as an executive officer and a director of Escalade as of
the Employment End Date, Executive may continue to be subject to the reporting
requirements of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder for up to six months following the
Employment End Date. Accordingly, Executive agrees to provide timely notice to
Escalade’s chief financial officer of all transactions undertaken by Executive
in Escalade common stock, including the purchase or sale of any shares of
Escalade common stock and the exercise of any stock options, during the six
month period following the Employment End Date, and the Company shall prepare
and file the appropriate Section 16 reports with the Securities and Exchange
Commission on behalf of Executive. Upon the conclusion of such six month period,
the Company acknowledges that Executive will no longer be deemed an affiliate of
the Company and, absent Executive being in possession of material, non-public
information concerning the Company, may freely engage in trades of Escalade
securities.

 

10.     Remedies.

 

(a)     Arbitration; Submission to Jurisdiction. Any dispute that may arise
between the Company and Executive relating to this Agreement and the subject
matter hereof shall be settled by binding arbitration in accordance with Section
9 of the Executive Agreement.

 

(b)    Injunctive Relief. Executive agrees that in the event of any actual or
threatened breach by him of any of the provisions contained in this Agreement,
including those covenants specifically set forth in Sections 3, 4, 5 and 6
hereof, the Company shall be entitled to seek immediate temporary injunctive and
other equitable relief, without the necessity of showing actual monetary
damages, subject to hearing as soon thereafter as possible. In the event of such
injunctive relief, the periods of time referred to in Sections 5 and 6 shall be
deemed extended for a period equal to the respective period during which
Employee is in breach thereof, in order to provide for injunctive relief and
specific performance for a period equal to the full term thereof and the Company
shall be entitled to cease its obligations to Executive pursuant to Section 2.
In the event that the Company breaches its obligations to make payments and to
provide the benefits specified in Section 2 hereof, Executive may seek specific
performance in addition to monetary damages and Executive will not be subject to
the provisions of Section 4, 5 or 6 hereof. Nothing contained herein shall be
construed as prohibiting Executive or the Company from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of any damages which it is able to prove.

 



 18 

 

 

11.    Mutual Release. In consideration of the payments and benefits set forth
in this Agreement, such payments and benefits being good and valuable
consideration:

 

(a)    Release by Executive. Subject to Section 10(b), Executive, on his own
behalf and on behalf of his heirs, administrators, executors, successors,
assigns and personal representatives, covenants not to sue and hereby fully and
forever releases, acquits and discharges the Company, its shareholders,
directors, officers, employees, agents, representatives, insurance carriers, and
their successors and assigns (collectively the “Releasees”), from any and all
claims, demands, actions and causes of action of every kind, nature or
description (collectively “claims”) that Executive may have had, may now have,
or may hereafter have against Releasees, including without limitation any and
all claims in any way related to or based upon Executive’s employment with the
Company through the Effective Date and/or the cessation of Executive’s service
as an employee, executive officer and director of the Company, including without
limitation any claims for breach of contract, implied contract, promissory
estoppel, tortious conduct or claims arising under any federal or state statute
or law or local ordinance, including but not limited to: the Age Discrimination
in Employment Act as amended (“ADEA”); Older Workers’ Benefit Protection Act
(“OWBPA”); Americans with Disabilities Act (“ADA”) as amended; the Family and
Medical Leave Act (“FMLA”); Title VII of the Civil Rights Act of 1964; the Civil
Rights Acts of 1991; the Employee Retirement Income Security Act (“ERISA”); 42
U.S.C. § 1981; 29 U.S.C. § 206(d)(1); Section 503 and 504 of the Rehabilitation
Disabilities Act; the WARN Act; Indiana’s fair employment practices statutes;
any other federal, state or local law dealing with employment discrimination;
and any federal or state “Whistleblower” law, existing as of the date of this
Agreement. Provided, however, that if the Company were to breach this Agreement,
this release would not bar an action by Executive against the Company to enforce
its term(s) or any applicable law. In addition, this Section 11(a) shall not
affect adversely any benefits to which Executive may be entitled arising out of
any social security, workers' compensation or unemployment laws, or under the
terms of any employee pension or welfare or benefit plans or programs of the
Company, which may be payable now or in the future to Executive.

 

(b)    Acknowledgements by Executive. Executive specifically acknowledges and
agrees that: (i) Executive is waiving claims under the foregoing laws, including
specifically the ADEA and the OWBPA; (ii) this waiver of any rights or claims is
knowing and voluntary; (iii) this Agreement is written in a manner that
Executive understands; (iv) the Company has hereby advised Executive to consult
with an attorney before executing this Agreement and that Executive has so
consulted; (v) the waiver of rights under Section 11(a) does not waive rights or
claims arising after the date of this Agreement; (vi) Executive has been given a
period of 21 days within which to consider this Agreement; (vii) for a period of
seven days following Executive’s execution of this Agreement, Executive may
revoke this Agreement and this Agreement will not become enforceable or
effective until the revocation period expires; and (viii) the waiver of rights
in Section 11(a) is in exchange for consideration in addition to anything of
value to which Executive was already entitled to receive.

 

(c)    Release by the Company. Subject to Section 10(b), the Company, on behalf
of itself and its successors and assigns, covenants not to sue and hereby fully
and forever releases, acquits and discharges Executive and his successors and
assigns, from any and all claims, demands, actions and causes of action of every
kind, nature or description (collectively “claims”) that the Company may have
had, may now have, or may hereafter have against Executive, including without
limitation any and all claims in any way related to or based upon Executive’s
employment with the Company, its subsidiaries and affiliates through the
Effective Date and/or the cessation of Executive’s service as an executive
officer or director of the Company, including without limitation any claims for
breach of contract, implied contract, promissory estoppel, tortious conduct or
claims arising under any federal or state statute or law or local ordinance,
existing as of the date of this Agreement. Provided, however, that if Executive
were to breach this Agreement, this release would not bar an action by the
Company against Executive to enforce its term(s) or any applicable laws. In
addition, this Section 11(c) shall not bar any action by the Company against
Executive to enforce the terms of the Company’s Policy for Recovery of Incentive
Compensation and/or Section 5(b) of the Executive Agreement.

 



 19 

 

 

(d)    Unknown Claims. This Agreement covers both claims that Executive and/or
the Company know about and those that Executive and/or the Company may not know
about. The parties hereto expressly waive all rights afforded by any statute
that limits the effect of a release with respect to unknown claims, except as to
any claims that Executive may have as contemplated by the last two sentences of
Section 11(b) or that Company may have as contemplated by the last two sentences
of Section 11(c). Each of Executive and the Company understand the significance
of its respective release of unknown claims and the waiver of statutory
protection against a release of unknown claims. However, this release shall not
apply to any claim based on the fraud or intentional misconduct of the other
party or to any act that is determined to be a criminal act under any federal,
state or local law committed or perpetrated by Executive or the Company at any
time prior to and through the Effective Date. Neither Executive nor the Company,
based on the knowledge of Escalade’s Board of Directors and of the Company’s
executive officers other than Executive, is currently aware of any fraud or
intentional misconduct of the other party to this Agreement.

 

(e)    Future Claims Related to Employee and/or Shareholder Status.
Notwithstanding any provision of this Section 11 that may be construed to the
contrary, Executive and the Company agree that neither Executive nor the Company
waive or release the other party hereto from any claim that may arise based on
events occurring after the Effective Date. Executive and the Company further
agree that Executive may not, based upon Executive’s status as a shareholder of
the Company, assert any claim subsequent to the Effective Date against the
Company or any Releasees relating to any potential claim or matter that is the
subject of or is otherwise covered by the release granted by Executive in this
Agreement or is in any way related to the event of Executive’s retirement from
or cessation of employment with the Company.

 

(f)    Additional Release. If the Employment End Date is a date later than the
Effective Date, and provided that Executive has signed and delivered on or
promptly after the Employment End Date an additional general release
substantially identical in form and substance to the release set forth in this
Section 11 (the “Additional Release”) relating to claims arising or that may
arise from events on and after the Effective Date through the Employment End
Date (the “Continuing Employment Period”), which Additional Release by its terms
has become effective and is in material compliance with the terms of this
Agreement, the Company further releases Executive, his successors and assigns
from any and all claims, demands, actions and causes of action of every kind,
nature or description (collectively “claims”) that the Company have had, may now
have, or may hereafter have against Executive, including without limitation any
and all claims in any way related to or based upon Executive’s employment with
the Company during the Continuing Employment Period and/or the cessation of
Executive’s service as an employee of the Company, including without limitation
any claims for breach of contract, implied contract, promissory estoppel,
tortious conduct or claims arising under federal or state statute or law or
local ordinance, existing as of the date of this Agreement and the Company shall
sign and deliver at such time a general release to such effect identical in form
and substance to the release contained herein, provided, however, that if either
party were to breach this Agreement, such further release would not bar an
action by the non-breaching party against the breaching party to enforce its
terms or any applicable laws nor would such release cover any action based on a
claim excluded from the release by Section 11(d).

 



 20 

 

 

12.     Future Service as Employee, Executive Officer or Director. Executive
agrees that his termination as an employee, executive officer and director of
the Company is irrevocable, and that the Company shall have no obligation
whatsoever to rehire, reappoint or elect Executive to any such officer, director
or other position with the Company. Executive further agrees that if he would
seek any such position and is not so hired, nominated, appointed or elected,
Executive will not bring a claim against the Company and/or any Releasee for
refusal to so hire, nominate, appoint or elect.

 

13.     Binding Effect; Authority. This Agreement shall bind the Executive’s
heirs, executors, administrators, personal representatives, spouse, dependents,
successors and assigns. Escalade represents and warrants to Executive that the
individual signing this Agreement on behalf of the Company is duly authorized to
enter into this Agreement and to bind the Company hereunder.

 

14.     Non-Admission. This Agreement shall not be construed as an admission by
either party of any wrongdoing or any violation of any federal, state or local
law, regulation or ordinance, and the parties specifically disclaim any
wrongdoing or violation.

 

15.     Assignability. Neither this Agreement, nor any right or interest
hereunder, shall be assignable by Executive, his beneficiaries or legal
representatives, without the prior written consent of an executive officer of
Escalade.

 

16.     Entire Agreement. This Agreement sets forth the entire agreement between
the parties with respect to the subject matter hereof and supersedes any other
written or oral promises concerning the subject matter of this Agreement except
as expressly stated otherwise herein or except as expressly stated otherwise in
the Executive Agreement. The terms of this Agreement may not be modified other
than in a writing signed by the parties.

 

17.     Governing Law. This Agreement shall in all respects be interpreted,
enforced and governed by the laws of the State of Indiana without giving effect
to provisions thereof regarding conflict of laws.

 

18.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
together constitute one and the same instrument.

 

In Witness Whereof, the parties have entered into this Agreement as of this __
day of _______, 20__.

 

 

_____________________________

David L. Fetherman

 

 

 



 21 

 

 

 

ESCALADE, INCORPORATED

 

 

By: ________________________

Name: ______________________

Title: _______________________

 

 



 22 

 



 

